Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Employment Agreement”),
effective as of August 1, 2010, by and between Ampio Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and David Bar-Or, M.D. (the “Executive”)
is made as of August 3, 2015 (“Amendment Date”).

WHEREAS, the Company and the Executive (together, the “Parties”) entered into
the Employment Agreement;

WHEREAS, the Company and the Executive desire to extend the term of the
Employment Agreement through July 31, 2016; and

WHEREAS, the Parties have agreed to modify the Employment Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. The first sentence of Section 1 of the Employment Agreement shall be replaced
in its entirety with the following sentence:

“The Company hereby agrees to employ Employee and Employee hereby accepts such
employment with the Company for the period of 72 months beginning on the
Effective Date.”

2. All other provisions of the Employment Agreement shall remain in full force
and effect.

3. In connection with the Amendment, the Company hereby agrees to grant to the
Executive an option to purchase 300,000 shares of the Company’s Common Stock
with an exercise price equal to the Fair Market Value of the Company’s Common
Stock as determined in accordance with the Company’s 2010 Amended and Restated
Stock and Incentive Plan, shall have a term of 10-years, shall contain the
Company’s standard provisions, and shall vest on the date that the Company meets
all endpoints in connection with the Ampion clinical trial as determined in the
sole discretion of the Compensation Committee.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have executed this Amendment as of the
Amendment Date written above.

 

AMPIO PHARMACEUTICALS, INC. By:  

/s/ Michael Macaluso

Its:   CEO DAVID BAR-OR, M.D.

/s/ David Bar-Or

David Bar-Or, M.D.